Citation Nr: 1539170	
Decision Date: 09/14/15    Archive Date: 09/24/15

DOCKET NO.  14-07 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial compensable rating for gastroesophageal reflux disorder (GERD). 

2.  Entitlement to an initial rating in excess of 30 percent for headaches, migraine and tension.  

3.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease (DJD) of right knee for the period from March 29, 2010 to December 17, 2012.  

4.  Entitlement to a rating in excess of 30 percent for DJD, right knee, status post right total knee arthroplasty, for the period on and after February 1, 2014.  

5.  Entitlement to service connection for a back disability, to include as secondary to a service-connected disability.  

6.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to a service-connected disability.  

7.  Entitlement to service connection for a left knee condition, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney At Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

This appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.

The Veteran had active service from July 1983 to April 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the December 2011 and July 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In the December 2011 decision, the RO granted service connection for degenerative joint disease, right knee and evaluated it as noncompensably disabling, effective March 29, 2010.  The RO also denied service connection for the Veteran's claim for service connection for a back condition, bilateral foot condition, and the left knee condition.  The Veteran filed a notice of disagreement with this decision in November 2012, and was provided with a Statement of the Case in January 2014.  The Veteran perfected a timely appeal of the December 2011 decision in March 2014.  
In the July 2013 rating decision, the RO recharacterized the Veteran's right knee disability to degenerative joint disease, right knee, status post right total knee arthroplasty, and increased the disability rating for this disorder to 100 percent, effective December 17, 2012 to January 31, 2014.  A 30 percent disability rating was assigned for the right knee disability from February 1, 2014.  The July 2013 rating decision also reflects that the RO granted service connection for headaches, migraine and tension, evaluating it as 30 percent disabling, effective September 28, 2012.  In addition, the RO granted service connection for GERD, and evaluated it as noncompensably disabling.  The Veteran filed a notice of disagreement with this decision in July 2014 and was provided with a Statement of the Case in November 2014.  The Veteran perfected his appeal with a January 2015 VA Form 9.  

A brief procedural overview of the right knee claim reflects that service connection for degenerative joint disease of the right knee was granted by way of the December 2011 rating decision.  In this decision, the RO evaluated the Veteran's right knee disability as noncompensably disabling, effective March 29, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  In October 2012, the Veteran filed a claim for a higher rating for his service-connected right knee disability.  Then, in November 2012, the Veteran filed a notice of disagreement with the December 2011 rating decision, and specifically contended that he was entitled to a compensable rating for his right knee disability.  The Veteran underwent a right knee replacement procedure in December 2012.  Following his procedure, in the July2013 rating decision, the RO recharacterized the issue to degenerative joint disease, right knee, status post right total knee arthroplasty, and increased the disability rating to 100 percent, effective December 17, 2012 to January 31, 2014, the last day of the month following a one-year 100 percent rating following implantation of the prosthesis.  Therefore, medical evidence during this time period will not be taken into consideration when adjudicating the merits of the claim.  An evaluation of 30 percent was assigned for the Veteran's right knee disability effective February 1, 2014, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5055.  

It appears as though the Agency of Original Jurisdiction (AOJ) processed the October 2012 claim for a higher rating for the right knee disability, and the November 2012 appeal of the noncompensable disability rating assigned for the right knee disability as two separate appeals.  Following the July 2013 rating decision, and for the period on and after December 17, 2012, the AOJ bifurcated the claims for higher ratings for the right knee disability and continued to process them separately.  In the January 2014 rating decision, the RO retroactively increased the disability rating for service-connected DJD right knee to 10 percent disabling, effective from March 29, 2010 to December 17, 2012, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  The issues on appeal have thus been characterized separately as (1) entitlement to an initial rating in excess of 10 percent for degenerative joint disease, right knee, for the period from March 29, 2010 to December 17, 2012; and (2) entitlement to a rating in excess of 30 percent for degenerative joint disease, right knee, status post right total knee arthroplasty, for the period on and after February 1, 2014.  

The issues of entitlement to service connection for a left knee disorder and back disorder, both of which to include as secondary to a service-connected disability; entitlement to an initial rating in excess of 30 percent for headaches; and an initial rating in excess of 30 percent for DJD, right knee, status post right total knee arthroplasty, for the period on and after February 1, 2014, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  The service-connected GERD is manifested by persistently recurrent epigastric distress and occasional pyrosis, with no evidence of dysphagia, or substernal or arm or shoulder pain productive of considerable impairment of health.  

2.  For the period from March 29, 2010 to December 17, 2012, the Veteran's degenerative joint disease, right knee has been manifested by limitation of flexion no worse than 100 degrees, even taking into account his complaints of pain; he does not exhibit ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage; and/or impairment of the tibia and fibula with moderate right knee or ankle disability.  

3.  For the period from March 29, 2010 to December 17, 2012, the Veteran's degenerative joint disease, right knee has been manifested by limitation of extension to 5 degrees.  

4.  The Veteran does not have a diagnosed disability of the right and left foot.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent rating, but no more, for service-connected GERD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).  

2.  For the period from March 29, 2010 to December 17, 2012, the criteria for a schedular rating in excess of 10 percent for degenerative joint disease, right knee have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 4.7 , 4.59, 4.71a, Diagnostic Codes 5010, 5256-5262 (2014). 

3.  The criteria for a separate noncompensable evaluation, but no higher, for limitation of extension of the right knee have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40-4.45, 4.71a, DC 5261 (2014).  

4.  The Veteran does not have an bilateral foot disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304 (2014). 









REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA).  

Through the August 2010, October 2012, and December 2012 notice letters, the RO notified the Veteran of the information and evidence needed to substantiate his underlying service connection claims.  Thereafter, the Veteran was afforded the opportunity to respond.  In addition, the Veteran was provided notice concerning the assignment of rating criteria and effective dates via both letters.  Further, the August 2010 letter informed the Veteran of the evidence necessary to establish service connection on a secondary basis.  Specifically, this letter indicated that establishing service connection on a secondary basis requires evidence of a current physical or mental condition and evidence that a service-connected disability either caused or aggravated his claimed disorder.  Hence, the Board finds that the Veteran has received notice of the information and evidence needed to substantiate his claims that are the subject of this decision, and has been afforded ample opportunity to submit such information and evidence.

The Board also finds that the aforementioned letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Thus, the Board finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  In addition, the Veteran was given the opportunity to respond following the August 2010, October 2012 and December 2012 notice letters.  

The Board also notes that several issues on appeal stem from the Veteran's appeal of the initial rating and effective date assigned by the RO following the award of service connection.  In such cases, VCAA notice is generally not required.  Dingess/Hartman, 19 Vet. App. at 490 (noting that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated"); see also Dunlap. Nicholson, 21 Vet. App. 112 (2007).  Rather, under those circumstances, the provisions of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for application.  Id.  

In that regard, the Board finds that the notification requirements of 38 U.S.C.A. §§ 5104 and 7105 have been met.  A review of the record indicates that the Veteran was duly provided notice of the decisions on appeal, as well as an explanation of the procedure for obtaining appellate review of the decisions.  Following receipt of his notices of disagreement, the Veteran was appropriately notified of the applicable legal criteria in Statements of the Case and Supplemental Statements of the Case.  He was also offered the opportunity to attend a personal hearing, which he declined.  The Board also notes that neither the Veteran nor his attorney has raised any allegation of prejudice regarding any notification deficiencies.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim decided herein.  The Veteran's service treatment records as well as all identified and available VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claims.  In addition, medical records issued from the Veteran's primary care provider, S.F., D.O., his orthopedist, K.B., M.D., and his gastroenterologist, S.U., M.D., have since been obtained and associated with the claims file.  Indeed, at no time has the Veteran referenced outstanding records that he wanted VA to obtain or that he felt were relevant to his claim.  

The Veteran has also been afforded a VA medical examination for his service-connected right knee disorder in November 2010 and November 2012.  He was also afforded a VA examination for his service-connected GERD in February 2013.  In addition, the Veteran underwent a VA examination in connection to his claimed bilateral foot disorder in February 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they were predicated on examinations of the Veteran, as well as consideration of the medical records in the Veteran's claims file and the Veteran's reported history.  The opinions consider all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examinations, and provide a complete rationale for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claims decided herein has been met.  38 C.F.R. § 3.159(c)(4).  

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required by 38 U.S.C.A. §§ 5103(a), 5103A and 38 C.F.R. § 3.159.

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) evidence of the in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. 38 C.F.R. § 3.303(a).  Subsection (a) also refers to "each disabling condition . . . for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2014).  

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2014); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In the present appeal, the Veteran contends that his bilateral foot disorder was incurred in service and/or secondary to his service-connected right knee disorder.   

Turning to the service treatment records, the Board notes that clinical evaluation of the Veteran's feet was marked as abnormal at the September 1982 enlistment examination.  In the Notation section of the evaluation, the examiner indicated that the Veteran had mild pes planus.  The Veteran denied a history of foot trouble, arthritis, or bone, joint or other deformity in his medical history report.  Although the Veteran was seen at the podiatry clinic on several occasions in service, his complaints focused on an in-grown toe nail on the big right toe which had become infected.  Indeed, the Veteran presented at the U.S. Air Force hospital podiatry clinic in November 1984 with complaints of painful right hallux nail of one week duration.  In May 1985, the Veteran was seen for an in-grown medial border of right great toenail.  Physical examination of the toe revealed a red, swollen and infected border.  He was assessed with an ingrown right nail.  Subsequent clinical records dated in March, July and August 1986 reflect ongoing complaints of, and treatment for the right hallux nail.  However, the remainder of the Veteran's service treatment records are absent any complaints of, or treatment for, pes planus or any other unilateral or bilateral foot condition.  

The Veteran's post-service medical records are also absent any complaints of, or treatment provided for, a bilateral foot condition.  Although the Veteran sought treatment and care for a number of health-related issues from his physicians and health-care providers throughout the pendency of the appeal, these records are absent any complaints or diagnoses of a foot condition.  

The Veteran was afforded a VA examination in connection to his claimed bilateral foot disorder in February 2011.  During the evaluation, the Veteran reported to have pain on the top of his feet that had its onset when his knees started bothering him.  According to the Veteran, he never had foot problems prior to his knee condition.  The Veteran contends that his feet hurt to touch, and he has to massage them.  Although over-the-counter medication helps, the Veteran states that the pain in his feet is "killing him" and the right foot pain is worse than the left.  The examiner took note of the Veteran's subjective complaints of pain, weakness and instability, and noted that the Veteran did not use any corrective devices to help alleviate his pain.  According to the Veteran, his foot pain effects his ability to perform his occupational duties as he is constantly on his feet running a business.  On physical examination, the examiner noted that the Veteran walked from the waiting room to the examination room without any problems or issues.  The examiner did note that the Veteran walked barefoot, and had slight pain which caused him to walk on the outside part of his feet.  His gait was very unsteady and painful as reported by the Veteran.  

On physical examination, the examiner did not observe any evidence of flat foot or abnormalities and described the Achilles tendons as properly aligned with no deviations or issues with the Achilles.  The examiner also wrote that the heel was in rectus position upon weightbearing stance, and the Veteran's neurovascular system was intact bilaterally.  According to the examiner, the Veteran exhibited pain on the dorsal lateral aspect of his foot, but there was no evidence of erythema, edema, or ecchymosis noted.  When asked whether the Veteran had painful motion, edema, weakness, instability or tenderness, the examiner responded yes, noting these were especially apparent in the top dorsal and lateral part of his feet, with the right side being worse than the left.  The examiner noted again that there were no abnormalities in the alignment of Achilles tendon or signs of a flat foot condition.  There was also no pain on manipulation.  Based on his discussion with, and evaluation of, the Veteran, the VA examiner diagnosed the Veteran with having a painful bilateral foot condition, and concluded that he could not resolve the issue without resorting to speculation that said disorder is directly related to his knee condition.  

The remainder of the medical records is absent any complaints of, or treatment for, a bilateral foot condition.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral foot disorder.  With regard to this claim, the Board notes that the existence of a current diagnosed disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  

Here, the greater weight of the evidence points to the Veteran not having any chronic bilateral foot pathology.  The Board notes none of the more recent treatment providers, to include the February 2011 VA examiner, have identified a current disease, and review of the post-service medical evidence of record is completely absent for a clear and definitive diagnosis pertaining to the feet.  Although the Veteran was assessed with having a mild pes planus in service, this appears to have resolved considering he did not report any symptoms associated with the feet for several years, and subsequent service treatment records do not provide a diagnosis of a bilateral foot disorder.  In addition, the February 2011 VA examiner did not diagnose the Veteran with any type of foot disability.  Although he assessed the Veteran with a painful bilateral foot condition, this assessment does not equate to underlying disease.  In other words, pain itself is not a disease.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board notes further that although the Veteran has complained of bilateral foot problems throughout the duration of the appeal, the greater weight of the evidence is that he does not have any right or left foot pathology.  Indeed, the evidence must show that the Veteran has had the disability for which benefits are being claimed at some point during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).  Significantly, the post-service medical records show no pathology of the right or left foot.  

The Board has considered the Veteran's assertions that he has a bilateral foot disability related to his time in service and/or secondary to a service-connected disability.  As a layperson, however, the Veteran is not competent to give a medical opinion on the diagnosis of this claimed disorder.  He is competent to report on symptoms he experienced either during or following service, but not to say what any diagnosis is.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain in the feet, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently provide a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Further, the February 2011 VA examiner considered the Veteran's report of in-service and post-service symptoms in reaching his medical conclusion.  Consequently, in this case, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  

The Board notes that secondary service connection requires (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  However, the fact remains that the objective medical evidence of record does not demonstrate that the Veteran currently suffers from a bilateral foot disorder.  As such, service connection for a bilateral foot disability is not warranted on a secondary basis either.  

Because the medical evidence in the current appeal does not establish that the Veteran has any current bilateral foot pathology, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral foot disorder.  The benefit-of-the-doubt provisions do not apply. Service connection for a bilateral foot disorder is not warranted.  

Increased Rating Claims

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

The veteran's entire history is reviewed when making disability evaluations.  See generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's claim, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

Entitlement to an initial increased rating for DJD of Right Knee

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 .  

VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General Counsel has stated that compensating a claimant for separate functional impairment under DC 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, provided that a separate rating must be based upon additional disability.  When a knee disorder is already rated under DC 5257, the Veteran must also have limitation of motion under DC 5260 or 5261 in order to obtain a separate rating for arthritis.  If the Veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a Veteran has a disability rating under DC 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under DC 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under DCs 5260 and 5261.  Painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under DCs 5260 or 5261.  

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under DC 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.  In addition, the VA General Counsel has held that separate ratings may be assigned under DC 5260 and DC 5261 for disability of the same joint.  VAOPGCPREC 9-2004 (September 17, 2004).  

Also, VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

DC 5010 states that traumatic arthritis is to be rated as degenerative arthritis under DC 5003, which in turn, states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected, which in this case would be DCs 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), DC 5003.  

Under DC 5256, a 30 percent disability evaluation is assigned for ankylosis of the knee, favorable angle in full extension, or in slight flexion between 0 and 10 degrees.

Under DC 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  

Under DC 5258, a 20 percent disability evaluation is assigned for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees.  A 10 percent disability evaluation is assigned when flexion is limited to 45 degrees.  A 20 percent disability evaluation is warranted when flexion is limited to 30 degrees.  A 30 percent disability evaluation is warranted when flexion is limited to 15 degrees.  

Under DC 5261, a noncompensable rating will be assigned for extension of the knee limited to five degrees.  A 10 percent disability evaluation is contemplated for extension limited to 10 degrees.  A 20 percent disability evaluation is warranted when extension is limited to 15 degrees.  A 30 percent disability evaluation is warranted when extension is limited to 20 degrees.  

Under DC 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating.  A 20 percent disability evaluation is warranted for moderate disability, and a 30 percent evaluation is warranted for marked disability.  

Normal range of motion for the knee is defined as follows: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

With regard to the claim for a higher rating for DJD right knee for the period from March 29, 2010 to December 17, 2012, the Board notes that the Veteran is currently assigned a 10 percent disability for this disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned, the additional code is shown after the hyphen).  The Board notes that the Veteran was granted a total temporary evaluation for the right knee after undergoing a right total knee arthroplasty in December 2012. This disability evaluation was effective from December 17, 2012 to January 31, 2014. Therefore, medical evidence during this time period will not be taken into consideration when adjudicating the merits of the claim.

The Veteran contends that his service-connected right knee disability is entitled to a higher rating than 10 percent for the period from March 29, 2010 to December 17, 2012.  Historically, the Veteran's service treatment records demonstrate that he presented at the U.S. Air Force Family Practice Clinic in March 1985 with complaints of persistent pain, locking, giving way, and a cracking sensation in the right knee.  He denied a history of any known knee injury.  On physical examination, his range of motion in the right knee was shown to be full, with no sign of crepitance.  In addition, his knee joint was described as stable, and the McMurray and Drawer tests produced negative results.  X-rays of the right knee demonstrated a defect in the medial femoral condyle consistent with osteochondritis dissecans.  The Veteran was seen at this medical facility for follow-up treatment in April 1985.  In August 1985, he was admitted to the military hospital with a preoperative diagnosis of osteochondritis dissecans, medial femoral condyle.  He underwent an arthroscopy followed by arthrotomy with removal of the large osteochondritis fragment, and curetting and drilling to the crater.  A September 1985 Physical Profile Serial report reflects the Veteran's diagnosis of right osteochondritis dessicans (right knee pain).  The Veteran underwent an x-ray of the right knee in August 1986, the results of which reflected an oval area of lucency along the medial femoral condyle consistent with the previous osteochondritis dissecans.  

Private medical records issued by the Veteran's orthopedist, Dr. B., reflect that the Veteran first presented at his clinic in February 2005 with complaints of pain in the anterior and medial portion of the right knee.  According to the Veteran, these symptoms had been present for the past three years, but had worsened in the last four months or more.  Dr. B. took note of the Veteran's medical history, and noted that he had recovered after his in-service arthroscopic surgery, but recently had been experiencing more problems.  The Veteran's current symptoms included pain in the anterior and medial section of the knee.  He also reported increased persistent grinding and clicking in the knee with periods of decreased range of motion.  According to the Veteran, his knee had become more prone to giving out.  Dr. B. noted that the Veteran was presently ambulating normally, and his symptoms appeared to be at their worst with activities during the day including standing, walking, twisting, climbing stairs and going down a staircase.  Physical inspection of the right thigh, knee and leg did not reveal any skin changes, redness, swelling or deformity.  The Veteran's range of motion was within normal limits and pain free, and there was no sign of effusion or tenderness to palpation of the bony and soft tissue structures of the knee.  In addition, the patellofemoral articulation was benign on examination, and ligament examination was within normal limits for the ACL, PCL, and collateral ligaments.  The Veteran also underwent an x-ray of the right knee, the results of which revealed slight medial joint space narrowing and lateral tracking of the patella with small spurs on the superior and inferior pole of the patella.  Based on his discussion with, and evaluation of the Veteran, the examiner assessed the Veteran with patellofemoral syndrome and a traumatic medial meniscus tear in the right knee.  

During an August 2010 evaluation with Dr. B., the Veteran reported ongoing symptoms of knee pain of several years duration and asked to discuss treatment options due to flare-ups of pain.  Dr. B. noted that the Veteran ambulated normally and added that he had pain in the lateral knee, with occasional stiffness and instability.  On physical examination, Dr. B. described the knee alignment as normal, and noted that the Veteran demonstrated a mild limp and alternatively no limp.  There was no effusion, but there was tenderness over the medial joint line to a mild degree on palpation of the right knee.  The Veteran had flexion to 135 degrees and extension to 0 degrees.  Further evaluation of the knee revealed no instability to varus or valgus stress, and both the Lachman's and Posterior drawer tests were shown to be stable.  The Veteran also underwent an x-ray of the right knee, the results of which showed a varus deformity with medial joint space narrowing and some patellofemoral arthritis.  Based on his evaluation of the Veteran, Dr. B. diagnosed him with having mild osteoarthritis in the right knee.  At a September 2010 follow-up treatment visit, the Veteran reported constant soreness in his knee with occasional nocturnal symptoms.  He denied any stiffness or weakness.  On physical examination, Dr. B. noted no evidence of effusion but did observe tenderness over the medial joint line to a mild degree.  The Veteran had extension to 0 degrees and flexion to 135 degrees.  He was again assessed with right knee mild osteoarthritis and patellofemoral syndrome  

The Veteran was also seen by his primary care physician, Dr. F., on a regular basis for various health reasons, and during these treatment visits, he often complained of arthritis and joint pain.  A majority of these records reflect that the Veteran exhibited full joint motion in his extremities with no deformities.  

The Veteran was afforded a VA examination for his right knee in November 2010.  During the evaluation, the examiner noted that the Veteran walked from the waiting room to the examining room with a good posture and gait and no pelvic tilt or limp.  The Veteran moved from the chair to the examining table, and was able to move his trousers and shoes without any difficulty.  On physical examination of the right knee, the examiner detected no swelling or palpable tenderness or fluid, and noted that the Veteran had full extension in the knee which he carried out four times with no pain, weakness, fatigue, or lack of endurance.  The Veteran also had flexion to 140 degrees, and he carried out this exercise four times with no pain, weakness, fatigue, or lack of endurance.  The examiner described the medial collateral and anterior posterior cruciate ligaments as tight, and noted that the slide test produced negative results.  The examiner also noted that the knee was fully extended three times with no pain, weakness, fatigue, or lack of endurance.  In addition, the examiner observed good strength resisting to flexion and extension.  According to the Veteran, he had undergone a Cortisone shot recently which had no effect on his discomfort.  The Veteran also stated that his knee has given out.  He denied using any assistive devices, and noted that his activities of daily living are not affected by his right knee.  The Veteran further noted no increased pain on repetitive movements.  Based on his evaluation of the Veteran, the examiner diagnosed him with having status post arthroscopy with removal of portion of free floating cartilage of the knee joint.  The Veteran also underwent an x-ray of the right knee, the results of which showed mild degenerative changes and no acute abnormality.  

Subsequent records issued at his orthopedist's office reflect that the Veteran underwent several cortisone injections in his right knee to help alleviate his symptoms.  During a January 2012 treatment visit, the Veteran described his knee pain as a constant ache in the anterior aspect of his knee.  He noted that he is taking Advil without relief.  It was noted that he underwent an injection which he reported minimal relief from.  At a May 2012 treatment visit, examination of the right lower extremity revealed a varus deformity and his range of motion was shown to be from 0 to 125 degrees.  The Veteran exhibited tenderness over the medial joint line.  His right knee range of motion was shown to be 0 to 110 degrees during a July 2012 treatment visit and he did exhibit instability to varus or valgus pressure.  During a September 2012 evaluation, Dr. B. noted that the Veteran had undergone a series of cortisone injections which he attributed 60 percent relief from.  The Veteran described an intermittent pain to the medial aspect of his right knee and stated that the pain worsened with prolonged walking.  Physical examination of the right knee reflected his range of motion to be 0 to 130 degrees.  The Veteran did not exhibit any instability with varus or valgus stress and there was no effusion in the knee.  X-rays of the right knee revealed near bone-on-bone disease in the medial compartment as well as arthritis in the patellofemoral compartment.  There were also signs of varus deformity to the knee.  Dr. B. discussed various treatment options with the Veteran, which included options of no treatment, non-operative treatment, and surgical treatment.  The Veteran indicated that he wished to proceed with surgery.  

The Veteran was afforded another VA examination in connection to his right knee disorder in November 2012, at which time he provided his medical history and described the pain in his right lower extremity as "a sharp pain" that was similar to "a nagging toothache inside the joint."  He reported receiving Cortisone and Gel injections with only temporary relief.  When asked whether flare-ups impact the function of the knee and lower leg, the Veteran stated that it did, and described stiffness and increased pain with prolonged weight bearing.  On physical examination, the Veteran was shown to have flexion to 115 degrees, with objective evidence of painful motion at 100 degrees.  The Veteran was also shown to have extension to 5 degrees.  In addition, he had flexion to 110 degrees and extension to 0 degrees following repetitive movement.  The examiner observed additional limitation of motion following repetitive use, as well as functional loss in the right knee due to weakened movement, excess fatigability, pain on movement, swelling, and interference with sitting, standing and weight-bearing.  The Veteran exhibited tenderness or pain to palpation in the joint line or soft tissues of the right knee.  His muscle strength was shown to be 4/5 (active movement against some resistance) in the right knee during flexion and extension, and the joint stability tests, to include the Lachman and Posterior drawer tests, were shown to be normal.  In addition, the Veteran's right knee was stable to varus and valgus pressure and there was no evidence or history of recurrent patellar subluxation/dislocation in the right knee.  The examiner observed no evidence or signs of shin splints, and noted that the Veteran did not have any meniscal condition and had not undergone any surgical procedures for a meniscal condition.  When asked whether the Veteran had any residual signs and/or symptoms due to arthroscopic or other knee surgery, the examiner marked that he did, and noted residuals of soreness and stiffness in the right knee.  The examiner further observed considerable swelling in the right leg upon inspection, as well as "crepitus palpated."  According to the examiner, the Veteran walked with a prominent limp favoring the right side.  The examiner further took note of the diagnostic test findings which revealed documentation of degenerative or traumatic arthritis in both knees.   

The record reflects that the Veteran underwent a total knee replacement procedure on December 17, 2012.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his service-connected DJD of the right knee, for the period from March 29, 2010 to December 17, 2012.  As previously discussed above, the Veteran is currently assigned a 10 percent rating for the right knee by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, which governs findings of arthritis and limitation of flexion of the leg.  A brief historical overview reflects that the 10 percent rating was assigned in light of the treatment records and the more recent VA examination report reflecting evidence of patellofemoral arthritis, varus deformity with medial joint space narrowing and painful motion in the right knee.  Treatment records generated by the Veteran's orthopedic physician reflect that he attempted more conservative methods of treatment with only temporary relief, and he ultimately underwent a total knee replacement procedure to help alleviate his symptoms.  The November 2012 VA examination report reflects that the Veteran had pain when conducting range of motion exercises, and additional limitation of motion and functional loss following repetitive movement due to pain, weakness, fatigability and swelling.  As detailed, his limitation of motion in both knees is noncompensable, but the 10 percent rating is for application in light of findings of degenerative changes and painful movement.  Therefore, assigning a separate rating under Diagnostic Codes 5010 and 5003 for the pain caused by degenerative findings would violate the rule against pyramiding.  38 C.F.R. § 4.14 (2014).  

In this regard, the Board notes that the Veteran has not been shown to have limitation of flexion to 30 degrees in the right knee to warrant a disability rating in excess of 10 percent for the period from March 29, 2010 to December 17, 2012.  In this regard, review of the medical records in their entirety reflect the Veteran's limitation of flexion in the right knee to be no worse than 100 degrees.  In actuality his limitation of motion during flexion was shown to be 115 degrees, with a reduction to 110 following repetitive movement.  However, as noted above, the examiner observed objective evidence of painful motion beginning at 100 degrees.  See November 2012 VA examination report.  The Veteran was shown to have flexion to 135, 125, and 110 degrees during multiple visits with Dr. B., and flexion to 140 degrees at the November 2010 VA examination.  As such, a rating in excess of 10 percent for limitation of flexion in the right knee cannot be granted for the period from March 29, 2010 to December 17, 2012 pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Although review of the record throughout the appeal is absent any findings indicating that extension of the right knee was limited to 10 degrees or more, the Veteran's range of motion has been manifested by limitation of extension to no worse than 5 degrees.  See November 2012 VA examination.  While a compensable rating is not warranted under Diagnostic 5261, he is entitled to a noncompensable rating under this diagnostic code.  Therefore, the Veteran is entitled to a separate noncompensable disability rating for his right knee disorder for the period from March 29, 2010 to December 17, 2012, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Board has also considered whether the Veteran is entitled to a separate compensable rating under Diagnostic Code 5257.  However, for the period from March 29, 2010 to December 17, 2012, instability and subluxation were not shown in the right knee.  Dr. B. observed no evidence of instability with varus or valgus stress in the Veteran's right knee during his numerous treatment visits from 2005 through 2012.  The ligament examination was within normal limits for the ACL, PCL, and collateral ligaments at the February 2005 treatment visit, and the Lachman and Posterior Drawer tests were stable during the August 2010 and September 2010 treatment visits.  In addition, the examination reports were absent any objective findings indicative of instability or subluxation of the right knee throughout this particular period.  At the November 2010 VA examination, the medial collateral and anterior posterior cruciate ligaments in the right knee were described as tight, and the Veteran displayed good strength resistance to flexion and extension.  Also results from the November 2012 muscle strength tests were shown to be 4/5 (active movement against some resistance) during right knee flexion and extension.  Additionally, the Lachman and Posterior drawer tests were negative for any abnormalities, and the Veteran displayed normal strength to valgus/varus pressure during this examination.  Furthermore, the evidence of record was absent signs or indications of recurrent patellar subluxation/dislocation, and the x-ray reports were clear for any findings of patellar subluxation.  As such, a separate compensable rating under Diagnostic Code 5257 for the period from March 29, 2010 to December 17, 2012 is not warranted.  

The Board also finds that higher ratings are not warranted under any alternative provisions.  Diagnostic Code 5256 provides for a higher rating, however, application of this code is inappropriate as there is no diagnosis of ankylosis of the right knee.  Furthermore, the Veteran may not be rated by analogy to this code as he has not suffered functional immobility of the right knee.  Likewise, Diagnostic Code 5259 does not provide for higher disability ratings, and is inapplicable.  Additionally, there are no objective findings of impairment of the tibia and fibula, thus there is no basis for disability ratings under Diagnostic Code 5262.  Finally, Diagnostic Codes 5258-5259 are not for application as dislocated or removed cartilage was not indicated.  

The November 2012 VA examiner did identify a residual scar on the Veteran's right knee as a result of his previous arthroscopic procedures.  As such, the Board has also considered whether a separate rating is warranted for any residual scarring.  In describing the scar, the examiner noted that the Veteran's scar was neither painful, unstable nor greater than 39 square (sq.) cm in length.  A compensable rating under DC 7801, which evaluates impairment for scars other than the head, face, or neck scar requires that the scar be deep and nonlinear and that it exceed 6 sq. inches (39 sq. cm.).  The Veteran's scar does not meet that criteria.  A compensable rating under DC 7802 for superficial scars requires that the scar cover an area of 144 square inches (929 sq. cm.), which has not been shown.  Scars that are unstable or painful warrant a 10 percent rating under DC 7804.  A note under DC 7804 defines an unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  The Veteran's scar has not been described as unstable or painful, rendering DC 7804 inapplicable.  Lastly, no limitation of function of affected part due to the scar has been shown.  So, a rating pursuant to DC 7805 is not warranted. As such, a separate compensable rating for the Veteran's residual scar on the right knee is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board has also considered a functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  However, an increased evaluation for the Veteran's service-connected DJD in the right knee is not warranted on the basis of functional loss due to pain or weakness in this case, as the Veteran's symptoms are contemplated by the 10 percent rating already assigned.  In this regard, the Board observes that the Veteran has complained of pain, stiffness, and an aching sensation in his right knee.  He also reported to experience difficulty conducting activities that require weight bearing, bending, and kneeling.  However, the effect of this symptomatology is contemplated in the currently assigned 10 percent disability evaluation.  

The Board notes that the November 2012 VA examination reflected a reduction in the Veteran's range of motion during repeated flexion primarily due to pain.  However, the Veteran's range of motion has been shown to be no worse than flexion to 100 degrees during this examination.  Thus, the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  Therefore, the Board concludes that an evaluation in excess of 10 percent for the Veteran's right knee disability for the period from March 29, 2010 to December 17, 2012 is not warranted.  

The Board has considered the lay assertions by the Veteran pertaining to his right knee disability.  He is competent and credible to attest to the exhibited symptoms in his right knee.  However, the objective evidence of record is more probative and persuasive than the descriptions of his symptoms. The objective findings do not support a higher rating based on the schedular criteria.  The Veteran's symptoms do not more nearly approximate the criteria for the assignment of a higher rating in any regard.

Based on the above, the Board has determined that a schedular rating in excess of 10 percent for the right knee DJD for the period from March 29, 2010 to December 17, 2012 is not warranted.  

Entitlement to an initial increased rating for GERD

In the July 2013 rating decision, the RO granted service connection for GERD, and evaluated it as noncompensably disabling, effective October 12, 2012, pursuant to Diagnostic Code 7399-7346.  When an unlisted disease, injury, or residual is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part or system of the body involved.  The last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2014).  Here, the Veteran's disability is not specifically listed in the rating schedule and is therefore rated analogous to a disability in which not only the functions are affected, but the anatomical localization and symptoms are closely related.  The Veteran claims that his service-connected gastrointestinal disability warrants a higher initial rating for the entire duration of the appeal.  

Under Diagnostic Code 7346, a 10 percent rating is warranted when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent disability evaluation is contemplated for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain and productive of considerable impairment of health.  A 60 percent evaluation is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  

Dysphagia is defined as difficulty in swallowing.  Dorland's Illustrated Medical Dictionary, 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Dorland's Illustrated Medical Dictionary, 842 (31st ed. 2007).  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.  

In his October 2012 claim, the Veteran contended that he developed gastrointestinal problems as a result of the medication he was taking for his service-connected headaches.  Specifically, the Veteran stated that he developed acid reflux as a result of ingesting a large amount of aspirin through the years.  

The majority of the post-service medical evidence of record consists of medical records issued by the Veteran's private treatment providers, Drs. U, F. and R.S., M.D., and dated from 2005 to 2013.  A majority of these records, in pertinent part, reflect intermittent complaints of, and treatment provided for epigastric discomfort and abdominal pain.  

Treatment records issued by his gastroenterologist, Dr. U. reflect that the Veteran underwent a colonoscopy in March 2005, the results of which were shown to be normal.  

During a July 2007 treatment visit with Dr. F. at Rehobeth Seekonk Medical Center, the Veteran reported a history of GERD, shoulder pain, colonic polyps, and postural lightheadedness.  Dr. F. acknowledged the Veteran's diagnosis of GERD, noting that he was compliant with his medication, and that he denied any breakthrough or nocturnal symptoms, dysphagia, bleeding, weight loss, or abdominal pain.  During the treatment visit, the Veteran denied symptoms of nausea, vomiting, diarrhea, constipation, change in bowel habits, abdominal pain, melena, hematochezia, and jaundice.  He did report to experience back pain, joint pain and arthritis.  Dr. F. determined that the Veteran's GERD was asymptomatic and under control.  Subsequent treatment records issued from Rehobeth Seekonk Medical Center, and dated from July 2008 to February 2009, are negative for complaints of abdominal pain, vomiting, diarrhea, constipation, melena, hematochezia or any symptoms associated with his GERD.  During a May 2009 treatment visit, the Veteran reported that his GERD symptoms awaken him two to three times a week.  He also complained of abdominal pain, but denied any symptoms of nausea, vomiting, diarrhea, constipation, change in bowel habits, melena, or hematochezia.  The Veteran reported symptoms of constipation, abdominal pain and discomfort during the September 2009 treatment visit.  

In a June 2009 report, Dr. U. noted that the Veteran had been referred by his primary care physician for left upper quadrant discomfort.  According to Dr. U., the Veteran reported to experience left upper quadrant discomfort over the last three or four weeks, which did not seem to be associated with meals or with bowel movements.  She noted that he had a longstanding history of reflux and had been on Prilosec in the past but had weaned himself off this medication.  She further noted that the Veteran had been placed on a proton pump inhibitor (PPI) by Dr. F. and had almost complete relief of his symptoms soon afterwards, with no sign of pain the week prior.  In addition, Dr. U. noted that the Veteran had typical reflux symptoms with heartburn which also had significantly improved on the PPI.  According to Dr. U., the Veteran's symptoms were most likely reflux or peptic related, and the Veteran should stay on his PPI because of his long-standing history of reflex.  She also recommended that the Veteran undergo an upper endoscopy to rule out Barrett's syndrome, which he did, and the findings produced from the upper endoscopy revealed mild antral gastritis with "irregular Z line."  The Veteran was instructed to continue his PPI therapy and to follow up with her for the post-biopsy results.  See June 2009 Operative Report.  The results of the gastric antrum biopsy reflected mild chronic antral gastritis, including patchy lymphocytic infiltrates and fibrosis and no sign of dysplasia, intestinal metaplasia, granulomas, or significant acute inflammation.  The Steiner stain was negative for H. pylori and the PAS stain highlighted glandular structures and was negative for infiltrates.  The gastro-esophageal junction biopsy findings revealed squamous mucosa showing reflux changes without significant eosinophilia, no evidence of glandular epithelium or dysplasia; and the Alcian blue stain was negative.  See June 2009 Laboratory Report.  

The Veteran underwent another routine colonoscopy in June 2010.  During the pre-admission history and physical portion, it was noted that he had a history of reflux and left upper quadrant discomfort.  A review of his systems was significant for rare breakthrough heartburn, and the Veteran reported some constipation on his PPI.  The Veteran denied any chest pain or shortness of breath, but did report occasional left quadrant pain.  The results of his colonoscopy were shown to be normal.  In October 2010, the Veteran underwent an upper endoscopy with biopsy, the results of which showed a tortuous distal esophagus with no obvious stricture or ring and signs of gastritis.  Results of the stomach biopsy reflected mild chronic antral gastritis, including patchy fibrosis and regenerating surface glands.  These results were also clear for signs of dysplasia, intestinal metaplasia, granulomas, or significant acute inflammation.  Results of the mid-esophagus biopsy revealed "[s]quamous epithelium showing small areas of widened basal zones and elongated vascular papillae, suggestive of reflux changes."  These results were absent signs of eosinophilia, glandular epithelim, or dysplasia.  During a September 2010 gastroenterology follow-up visit, the Veteran denied any meal heartburn or dysphagia.  Based on her evaluation of the Veteran, Dr. U. determined that the Veteran's GERD was well-controlled.  

The Veteran was afforded a VA examination in connection to his gastrointestinal condition in February 2013, during which time, he provided his medical history and noted that he had undergone an upper endoscopy three years prior.  According to the Veteran, if he misses a dose of his PPI, he has intense pain.  The Veteran also noted that he has taken Motrin and Excedrin for many years due to his knee and headache condition.  The examiner noted that the Veteran had been diagnosed with having GERD since 2007, and his treatment plan included taking continuous medication, to include Prilosec and Tums, for this condition.  The Veteran reported to experience infrequent episodes of epigastric distress, pyrosis, reflux, and sleep disturbance as a result of his esophageal reflux, four or more times a year and added that these symptoms last less than a day in duration.  The examiner noted that results of the October 2010 upper endoscopy revealed findings of gastritis and esophagitis.  The examiner did not observe any other significant diagnostic test findings with respect to the Veteran's GERD.  When asked whether the Veteran's esophageal conditions impact his or her ability to work, the examiner noted that he did, and added that the Veteran has difficulty with his GERD.  Based on her discussion with, and evaluation of the Veteran, the examiner determined that the Veteran's GERD symptoms are at least as likely as not related to his Motrin and Excedrin use.  In reaching this opinion, the examiner explained that chronic overuse of non-steroidal anti-inflammatory drugs (NSAIDs) causes gastritis and esophagitis.  According to the examiner, the Veteran underwent an EGD that revealed both these disorders and continues to take generic Prilosec with little relief.  

Subsequent VA treatment records generated at the Providence VA Medical Center (VAMC) and dated from 2013 to 2014 reflect ongoing treatment for the Veteran's GERD.  At the May 2013 VA outpatient visit, the VA physician assessed the Veteran with having GERD, status post EGD.  It was noted that the Veteran had been on multiple PPIs, and Nexium worked the best.  It was further noted that the Veteran was currently taking 30 milligrams of Lansoprazle a day, and 20 milligrams of Omeprazole every morning.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that in this case, the clinical evidence throughout the entire duration of the appeal more closely approximates the level of impairment contemplated by a 10 percent rating pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346.  The Veteran reported occasional episodes of epigastric distress during his private treatment visits, and he described symptoms of pyrosis, reflux and sleep disturbance caused by esophageal reflux, which occurs at least four or more times a year during the February 2013 VA examination.  The examiner noted that the Veteran had difficulty with his GERD.  In addition, the Veteran has reported ongoing symptoms of abdominal pain throughout the pendency of the appeal.  In the June 2009 report, Dr. U. noted that the Veteran had typical reflux symptoms with heartburn which had significantly improved on the PPI.  Although she and Dr. F. observed improvement in the Veteran's symptoms, the evidence of record, to include private and VA treatment records dated from 2005 -2014, reflects that the Veteran has been on medication to help control his symptoms throughout the appeal.  The effects of medication are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  

As such, the Veteran exhibits two or more symptoms contemplated by the higher disability ratings under Diagnostic Code 7346, only of less severity.  The evidence establishes symptoms of GERD which include occasional epigastric distress, reflux and pyrosis, at times, which requires constant medication to control.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an initial compensable rating no higher than 10 percent is warranted for the Veteran's GERD.  However, an evaluation in excess of 10 percent for GERD is not warranted for any period during the appeal, as the Veteran has not reported experiencing ongoing symptoms of dysphagia.  Indeed, he denied experiencing symptoms of dysphagia at the February 2013 VA examination, and during a majority of his treatment visits with Drs. U. and F.  Although the Veteran reported one episode of dysphagia at the May 2009 treatment visit at Rehoboth Seekonk Medical Center, this appears to be an isolated incident, as the remainder of his treatment records are absent any reports or signs of this symptom.  Furthermore, the Veteran denied experiencing any regurgitation at the February 2013 VA examination, and has never reported or complained of these symptoms during his routine treatment visits with his VA and private treatment providers.  Additionally, while the Veteran has reported occasional shoulder pain, it was noted that the pain arose in the shoulder joint.  The evidence does not indicate, and the Veteran has not reported this to be referred pain radiating from another region in the body.  Moreover, the Veteran's epigastric pain, pyrosis, and reflux are not productive of considerable impairment of health.  Both Drs. U. and F. have described the Veteran's GERD as well-controlled and asymptomatic.  Accordingly, a 30 percent rating is also not warranted for the Veteran's service-connected GERD.  

The Board has also considered whether a higher evaluation would be in order under other relevant diagnostic codes; however, a higher rating is not warranted under another diagnostic code.  In this regard, Diagnostic Codes 7304-7306 are not for application as the Veteran does not have any type of ulcer (gastric, duodenal or marginal).  Although results from the June 2009 and October 2010 upper endoscopies revealed an impression of gastritis, there is nothing in the report reflecting a specific diagnosis of hypertrophic gastritis.  Moreover, under Diagnostic Code 7307, a 10 percent rating is assigned for hypertrophic gastritis that is "[c]hronic; with small nodular lesions, and symptoms," and a 30 percent rating is assigned for hypertrophic gastritis that is "[c]hronic; with multiple small eroded or ulcerated areas, and symptoms."  The Board notes that the majority of symptoms associated with the Veteran's GERD have not been manifested by recurring episodes of severe symptoms or with continuous moderate manifestations.  The Veteran's symptoms are, at best, intermittent, and are otherwise controlled with medication.  Furthermore, there is a lack of evidence of any multiple eroded or ulcerated areas of the Veteran's stomach, nor is the criteria and/or symptomatology under Diagnostic 7307 closely analogous to the symptomatology associated with GERD.  See 38 C.F.R. § 4.114, Diagnostic Codes 7307 (2014).  The Board has also considered Diagnostic Codes 7203-05 which involve disabilities of the esophagus; however, the evidence of record does not demonstrate, nor has the Veteran alleged, esophageal stricture (obstruction) or spasm.  Indeed, results of the October 2010 upper endoscopy showed a tortuous distal esophagus with no obvious stricture.  Also, none of the criteria and/or symptomatology under Diagnostic Codes 7203-05 is similar to the symptomatology associated with GERD.  See 38 C.F.R. § 4.114, Diagnostic Codes 7203, 7204, 7205 (2014).  

Furthermore, the Veteran has not been shown to have adhesions of the peritoneum, postgastrectomy syndrome, stenosis of the stomach, residuals of a stomach injury, residuals of an injury of the liver, cirrhosis of the liver, or chronic cholecystitis.  Therefore Diagnostic Codes 7301, and 7308 -7314 are inapplicable.  The Board notes that the Veteran underwent a bilateral inguinal hernia repair with Marlex mesh plug in December 2008.  See December 2008 operative report.  However, a higher rating is not supported under Diagnostic Code 7338 as the inguinal hernia has not been described as postoperative recurrent, readily reducible and well supported by truss or belt.  Additionally, Diagnostic Code 7323 is not applicable as the Veteran has not been diagnosed with ulcerative colitis.  Also, the Veteran has not undergone a resection of his large or small intestine, and has no history of a fistula.  Therefore Diagnostic Codes 7328, 7329 and 7330 are not applicable.  Furthermore, impairment of sphincter control of the rectum and anus, stricture of the rectum and anus, as well as a prolapsed rectum has not been shown, and there are no signs of internal or external hemorrhoids.  Therefore Diagnostic Codes 7332, 7333, 7334 and 7336 are not applicable.  38 C.F.R. §4.114.  

The Board cannot identify any other diagnostic code under Part 4 of the rating schedule in which not only the functions affected are similar to those affected by GERD, but the anatomical location and symptomatology are closely analogous.  

In conclusion, the Board finds that for the entire duration of the appeal the Veteran's level of disability more closely approximates the criteria for a 10 percent disability rating and a higher disability rating is not warranted.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7346.  

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluations are inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

The schedular evaluations in this case are not inadequate.  An evaluation in excess of the assigned ratings is provided for certain manifestations of the service-connected right knee disorder and GERD, but the evidence reflects that those manifestations are not present in this case.  As noted above, for the period from March 29, 2010 to December 17, 2012, the Veteran primarily reported that his right knee disability was manifested by pain on use, tenderness, stiffness, and limited range of motion.  He also reports that his GERD is manifested by epigastric distress, pyrosis and abdominal pain.  His symptoms and the type of resulting functional impairment described by him are contemplated in the rating criteria.  

As the Board finds that the Veteran's disability picture is contemplated by the rating schedule, the inquiry ends and the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  Accordingly, referral for consideration of an extra-schedular rating is not warranted.  

Further, there are no additional symptoms that have not been attributed to a specific service-connected condition.  The Board notes that under Johnson v. McDonald, 362 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, the Court has held that a request for a total disability based on individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, the evidence of record does not reflect that the Veteran is unemployed due to his service-connected disabilities.  Indeed, the more recent VA treatment records issued at the Providence, Rhode Island VA Medical Center reflect that the Veteran is currently employed and working at his wife's auto company.  Although the November 2012 VA examiner noted that the Veteran's right knee disability impacts his ability to work, he explained that the Veteran is unable to perform activities that require weight-bearing, bending or kneeling due to pain and stiffness in the knee.  However, he did not states that the Veteran is physically unable to perform job duties that are more sedentary in nature.  Also, while the February 2013 VA examiner noted that the Veteran's GERD impacts his ability to work, he merely stated that the Veteran has difficulty with his GERD.  Although the Veteran's disabilities may make it difficult for him to carry out some of his duties, there is nothing in the record to suggest that he is unable to obtain and maintain employment as a result of his service-connected disabilities.  As such, the Board does not find that a claim for a TDIU has been reasonably raised by the record with regard to his increased rating claims for the right knee disability and GERD and thus the Board finds it unnecessary to consider entitlement at this juncture.  






ORDER

Entitlement to an initial compensable evaluation of 10 percent, but no higher, for the service-connected GERD is granted for the entire duration of the appeal, subject to laws and regulations governing the award of monetary benefits.  

Entitlement to an initial disability rating in excess of 10 percent for DJD right knee, for the period from March 29, 2010 to December 17, 2012, is not warranted.  

Entitlement to a separate noncompensable evaluation for limitation of extension of the right knee is granted, subject to the regulations governing the award of monetary benefits.  

Entitlement to service connection for a bilateral foot disorder is denied.  


REMAND

Left Knee and Back Disabilities

The Veteran contends that his left knee and back condition are secondary to his right knee disorder.  

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2014); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The service treatment records are predominantly negative for any complaints, notations, or findings of, and/or treatment pertaining to the above-referenced disorders.  However, the Veteran did undergo an x-ray of both knees in August 1986, and the left knee findings demonstrated a small bone island along the proximal aspect of the tibia.  

The post-service medical records reflect that the Veteran was afforded VA examinations for both these claimed disorders.  Specifically, the Veteran was afforded a VA examination in connection to his left knee disorder in November 2010.  On physical examination, the examiner identified no palpable tenderness, and the Veteran's range of motion was shown to be normal during flexion and extension.  The examiner noted that the Veteran had no complaints of left knee symptoms, and there was no pain on repetitive movements.  The examiner described the knee as stable.  The Veteran also underwent an x-ray of the left knee, the results of which reflected early osteoarthritis and marginal spurring along medial tibiofemoral joints as well as along the articular margins of the patella.  In the February 2011 addendum opinion, the VA examiner determined that the Veteran's left knee arthritis is less likely as not related to the right knee disorder.  

Unfortunately, the Board does not find this opinion to be adequate for several reasons.  First, the examiner did not provide a rationale or explanation for the conclusion reached.  Indeed, the examiner's determination is conclusory as it does not explain why the Veteran's left knee disorder is not related to his service-connected right knee disorder, nor does it address other possible causes for the Veteran's left knee disorder.  In addition, the examiner did not address the in-service diagnostic findings of a left knee condition, and whether the Veteran's left knee disorder may be related to these in-service findings.  Finally, the examiner did not address the question of whether the Veteran's left knee disorder was aggravated by his service-connected right knee disorder.  

At this juncture, the Board finds that the evidence of record is insufficient to render a determination regarding whether the Veteran's left knee disorder is secondary to his service-connected right knee disorder.  Therefore, the Board finds that the Veteran's claim should be remanded for another VA examination and opinion addressing the etiology of the Veteran's left knee disorder.  

With regard to the Veteran's claim seeking service connection for his back condition, the Board notes that the record is somewhat unclear as to whether the Veteran has been diagnosed with a back disorder.  The service treatment records are devoid of treatment for, or diagnosis of, a back disorder.  At the February 2011 VA examination in connection to his spine condition, the examiner acknowledged the Veteran's complaints that knee pain contributed to his back disability.  Based on his evaluation of the Veteran, the examiner found the spine to be in normal condition.  However, subsequent private treatment records issued by the Veteran's primary care provider, Dr. F., and dated in September 2011, reflect that the Veteran presented with complaints of upper lumbar pain and discomfort of one week duration.  Physical examination of the back reflected bilateral "paravert [muscle] spasm in the upper lumbar spine.  The examiner assessed the Veteran with possible signs of a lumbar sprain or strain.  In light of this additional evidence, the Board concludes that an additional VA examination that considers the more recent medical evidence is necessary to address whether the Veteran has a current back disorder, and if so, whether said disorder is secondary to his service-connected right knee disorder.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2014) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191   (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

Headaches, migraine and tension

The Veteran contends that his service-connected headache disability is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim for his headache condition is required to allow for further development of the record.  

The Veteran was last afforded a VA examination in connection to his headache disability in October 2012, during which time he described headache pain manifested by constant head pain, pulsating or throbbing head pain, pain on both sides of his head, and pain that worsens with physical activity.  The Veteran also reported to have non-headache symptoms, including nausea, sensitivity to light and sound, and changes in his vision as a result of his headache disability.  According to the Veteran, his symptoms last less than one day in duration, and are located on both sides of his head.  When asked whether the Veteran had characteristic prostrating attacks of migraine headache pain, the examiner marked that he did, and added that these symptoms are exhibited more frequently than once per month.  The examiner noted that the Veteran has frequent prostrating and prolonged attacks of migraine and non-migraine headache pain more than once a month.  When asked whether the Veteran's headache condition impacts his ability to work, the examiner marked that it did not.  

The record reflects that the Veteran currently works for his wife's auto company.  Throughout the appeal, the Veteran has stated that his headaches have forced him to miss many days of work at his wife's business.  In his February 2015 statement, the Veteran indicated that his headaches regularly interfere with his ability to work, and thus places financial stress on him and his family.  

The Veteran's statement appears to indicate that symptoms associated with his headache have worsened since his last VA examination.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  Moreover, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In light of the Veteran's contentions, and given that the Board is precluded from arriving at its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).





Right Knee Disorder 

With regard to the service-connected right knee disorder for the period on and after February 1, 2014, the Board notes that the Veteran has continued receiving treatment for his right knee disorder with Dr. B. at Pawtucket Orthopedic clinic.  During a December 2014 treatment visit, Dr. B. noted that it has been nearly 2 years since the Veteran's underwent the right total knee arthroscopic procedure.  The Veteran reported increasing pain in the anterior aspect of the right knee for the past four weeks.  According to the Veteran, he was at dinner and unable to straighten his leg, and when he finally was able to extend his leg, he felt and heard a pop.  Since this incident, the Veteran has been experiencing a clicking, locking and grinding sensation in the right knee.  Based on his evaluation of the Veteran, Dr. B. determined that the Veteran's symptoms were most likely consistent with patellofemoral syndrome, and found that the Veteran would benefit from quadriceps strengthening.  Dr. Bowman determined that the Veteran would be placed in physical therapy and he would follow-up with him in 5-8 weeks.  Based on these statements, it appears the Veteran has continued receiving treatment with Dr. B. since the December 2014 treatment visit.  Review of the claims file is absent any additional documentation of these visits.  Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159(c)(1).  In light of the fact that these records are pertinent to the appeal, the claim must be remanded to attempt to obtain the specified treatment records

Also, based on the Veteran's assertions during this treatment, it appears that his right knee disorder may have worsened since his last VA examination.  As this claims is being remanded for additional development, a new examination is needed to obtain contemporaneous orthopedic testing to determine the current severity of the Veteran's right and knee disability.

On remand, ongoing medical records should be also obtained. 38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  This shall specifically include updated treatment records from any VA facility since February 2014.  All such available documents should be associated with the claims file.  

2. Contact the Veteran, and ask that he provide the most recent address for the Dr. B. at Pawtucket Orthopedic, as well as any other physician(s) or primary care provider with whom he has received treatment for his right knee disability, and the specific dates he received treatment with these physicians.  After acquiring this information, instruct the Veteran to complete a release form authorizing VA to request his medical records from these medical providers.  Copies of all such available records should be associated with the claims folder.  If any records are not obtained, inform the Veteran and provide him an opportunity to submit the records.  Any negative responses should be properly annotated in the record.  

3. Once these records have been associated with the claims file, schedule the Veteran for a VA examination with a VA physician to determine the nature and etiology of any left knee and back disorder(s) present.  The paperless claims folder, including all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination.  The examiner should specifically take into consideration the August 1986 left knee x-ray report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has a left knee disability.  For any left knee disability diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing symptoms in his left knee since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that it is unlikely that the left knee disorder had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any left knee disorder currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected right knee disability.  If the examiner finds that the right knee disability has not caused the left knee disorder but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any left knee disorder.  If a baseline is established, the examiner should comment on how much the left knee disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

The examiner should provide a rationale upon which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

4. Then, following an additional review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has any type of back disability(ies), and provide the diagnosis(es) for the back disability(ies).  For any back disability diagnosed on examination, or during the pendency of the appeal which has since resolved, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address any assertions made by the Veteran indicating that he has experienced ongoing symptoms in his back since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that it is unlikely that a back disability had its onset in service or is otherwise etiologically related to the Veteran's military service, then the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any back disorder currently present was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected right knee disability.  If the examiner finds that the right knee disability has not caused the back disorder but rather has made it worse, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any left knee disorder.  If a baseline is established, the examiner should comment on how much the back disorder has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

The examiner should provide a rationale upon which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

5. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected degenerative joint disease, status post right total knee arthroplasty.  The paperless claims folder, including all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with the service-connected knee disorder should be noted in the examination report.  In particular, the examiner should discuss limitation of motion, instability, or any ankylosis associated with the right knee. 

Also, the examiner should discuss whether the right knee exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses the right knee repeatedly over a period of time.  In addition, the examiner should specifically comment on the impact of the service-connected knee disability upon his industrial activities, including his ability to obtain and to maintain employment, and his daily activities.  

6. Then, schedule the Veteran for a VA examination to determine the current severity of his headache disability.  The paperless claims folder, including all records on VBMS and Virtual VA, must be made available to the examiner in conjunction with the examination.  Any testing deemed necessary should be performed.  All pertinent pathology associated with the service-connected headache disability should be noted in the examination report.  

After interviewing and evaluating the Veteran, and reviewing the medical records, the examiner should provide all necessary clinical factors in the examination worksheet.  The examiner should state the frequency and duration of any prostrating attacks of headaches and should specifically indicate whether or not there are very frequent prostrating attacks productive of severe economic inadaptability.  In addition, the examiner should specifically comment on the impact of the service-connected headache disability upon his industrial activities, including his ability to obtain and to maintain employment, and his daily activities.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  A complete rationale for all opinions expressed must be provided.  

7. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


